                                                           i.iLf-0
                                                        D-:j 1 HiC! CO-^.'i
                                                       SAVV>NNAH DiV
           IN THE UNITED STATES DISTRICT COURT FOR
               THE SOUTHERN DISTRICT OF GEORGIA        3'liJH-5       12?
                                                                       |
                       SAVANNAH DIVISION                ^
UNITED STATES OF AMERICA,                           ^*''''sOrffGF~GA~~
V.                                      Case No. CR419-113


PAMELA BRADLEY,


               Defendant.




     Jennifer Leigh Ozer counsel of record for defendant Pamela

Bradley in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall
not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this   J    day of August 2019.




                               WILLIAM T. MOOR]^ JR., JUDGE
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
